DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Overview
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10. This claim essentially makes a proportion seemingly based off of fig. 1 since there is no literal support in the specification. However, figures cannot supply support for proportions. MPEP § 2125(II). Thus this claim is new matter. 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 9. The limitation “adjacent” is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1 and 10 are rejected under 35 U.S.C. § 103(a) over Natsume, U.S. Patent App. Pub. No. 2002/0074241 A1 in view of either Rabaey et al., U.S. Patent App. Pub. No. 2011/0315561 A1 [hereinafter Rabaey] or Lim et al., U.S. Patent App. Pub. No. 2013/0092530 A1 [hereinafter Lim]; Kim et al., KR 10-2005-0063447 A; alternatively Shiramizu et al., U.S. Patent No. 5,543,030 [hereinafter Shiramizu]; and alternatively Satoh et al., U.S. Patent App. Pub. No. 2003/0089618 A1 [hereinafter Satoh]. A human translation was used for Kim et al. [hereinafter Kim].
Claim 1. The prior art’s teachings are noted in parenthesis at the end of the claim limitations. 
I. Natsume
An electrolysis ion water generator (apparatus for electrolysis of beverages; Natsume abstract, figs. 1, 3-4), comprising:	 a cathode electrolytic tank (reduction chamber in the bottom half of chamber 130b/c; see MPEP § 2115), wherein the cathode electrolytic tank comprises: 
a cathode electrolytic (negative electrode 210b/c; Natsume [0025]-[0029], figs. 3-4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the deionized water (cathode in contact with liquid, deionized water is material worked upon; Natsume figs. 3-4), which is disposed in the cathode electrolytic tank (in reduction chamber in the bottom half of chamber 130b/c; Natsume [0025]-[0029], figs. 3-4); 
a cathode electrolytic tank inlet (entrance piping 230b, 230c; Natsume [0025]-[0027], figs. 3-4); and 
a cathode electrolytic tank outlet (exit piping 250b, 250c; id.);	 an anode electrolytic tank (oxidation chamber in the top half of chamber 130b/c; Natsume [0025]-[0029], figs. 3-4) storing an aqueous electrolyte solution (beverages flow into the negative electrode chamber and beverages may be mineral water, alternatively this is also material worked upon; Natsume [0025]-[0029], figs. 3-4), wherein the anode electrolytic tank comprises an anode electrolytic (positive electrode 200b/c; Natsume [0025]-[0029], figs. 3-4) plate (plate electrodes are common in the art so making the electrode shape into a plate would have been an obvious change in shape yielding the predictable result of having a suitable shape to electrolyze with; MPEP § 2144.04) in contact with the aqueous electrolyte solution (anode in 
an anode electrolytic tank inlet (entrance piping 220b, 220c; Natsume [0025]-[0027], figs. 3-4); and 
an anode electrolytic tank outlet (exit piping 240b, 240c; id.);	 an ion exchange membrane disposed between the cathode electrolytic tank and the anode electrolytic tank (membrane 300/400; Natsume [0025]-[0029], figs. 3-4) to separate the deionized water (this is material worked upon and is thus not limiting to the claimed deionized water; see MPEP § 2115) from the aqueous electrolyte solution (membrane separates the two; figs. 3-4);	 a DC power supply module comprising a negative electrode coupled to the cathode electrolytic plate and a positive electrode coupled to the anode electrolytic plate, wherein the DC power supply module supplies a direct current between the cathode electrolytic plate and the anode electrolytic plate to electrolyze the deionized water and the aqueous electrolyte solution (power supply 155; Natsume [0021], figs. 1, 3-4), and cations generated in the anode electrolytic tank permeate through the ion exchange membrane (positively charged ions cross the membrane; Natsume [0025]-[0029], figs. 3-4) to produce electrolysis ion water (mineral-enhanced beverage dispensed, alternatively this is also material worked upon; Natsume [0025]-[0029], figs. 3-4; MPEP § 2144.04).
II. Plates closer to membrane – either Rabaey or Lim
Natsume does not explicitly teach wherein the cathode electrolytic plate is closer to the ion exchange membrane than either of the cathode electrolytic tank inlet and the cathode 
However, Rabaey teaches a configuration placing anode 33 and cathode 35 closer to the ion permeable membrane 36 than the ports was a known alternative to placing the electrodes further away, making the two configurations suitable substitutes for each other to electrolyze water. Rabaey [0088]-[0090], [0095], figs. 1-4.
Furthermore, Lim also teaches a configuration placing cathode 13 and anode 14 closer to the ion exchanger membrane 16 than the ports to electrolyze water. Lim [0031]-[0037], fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s configuration with either Rabaey or Lim’s configuration comprising placing the electrodes closer to the membrane than the ports to yield the predictable result of electrolyzing water.
III. Regulation Module – Kim
Natsume does not explicitly teach a regulation module comprising two slide rails respectively disposed on two edges of the electrolysis ion water generator, wherein each slide rail comprises a gripper that holds an edge of the cathode electrolytic plate and another gripper that holds an edge of the anode electrolytic plate, and each gripper slides along each corresponding slide rail to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane.

Kim teaches the use of an electrode moving apparatus comprising rails 2a & 2b to slide support fixtures 5a & 5b (i.e. grippers) to move the electrodes from side-to-side. Kim p. 9 last para. – p. 10 para. 2, fig. 2. Kim further teaches that controlling the space between the electrodes helps control the pH. Kim p. 6 last para., p. 11 last para., p. 12 para. 2, figs. 2-3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Kim’s electrode moving apparatus to control the pH.
Moving the electrodes would necessarily adjust either electrode’s distance with the ion exchange membrane.
Alternatively, the “to adjust a distance between the cathode electrolytic plate and the ion exchange membrane or a distance between the anode electrolytic plate and the ion exchange membrane” recitation is functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions and therefore reads on the claimed language. See id.
IV. Regulation Module – alternatively Shiramizu
Alternatively to Kim’s motivation, Shiramizu teaches that moving the distance between the electrodes may be done to reduce the maximum voltage applied to the electrodes. Shiramizu col. 5 l. 61 – col. 6 l. 25, figs. 3-4.

V. Plate alternative teaching – Satoh
Alternatively to the previous teaching of “plate,” a person having ordinary skill in the art would recognize that electrodes must have some shape even though Natsume does not specify the shape. Satoh teaches that electrode plates are suitable shapes for water electrolysis. Satoh [0033]-[0034], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s electrodes with Satoh’s plate shape to yield the predictable result of having a suitable electrode shape to electrolyze with.

Claim 10. The electrolysis ion water generator of claim 1, wherein a length of the ion exchange membrane in a longitudinal direction of the electrolysis ion water generator is greater than a distance between the two slide rails in the longitudinal direction (this is an obvious change of proportion). MPEP § 2144.04(IV)(A) (describing changes in proportion as obvious).
For instance, it would have been obvious to extend the Natsume’s apparatus deep into the page of the figures making that the longitudinal side. Natsume figs. 3-4. Because Kim’s rails go along the top of the cell, Kim’s effective longitudinal distance is zero. See Kim p. 8. This makes Natsume’s membrane length greater.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Yamaguti et al., U.S. Patent No. 5,445,722 [hereinafter Yamaguti] and Achiwa, U.S. Patent App. Pub. No. 2009/0008263 A1.
Claim 2.
I. Inlets - Yamaguti
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to a cathode electrolytic tank inlet . . . of the cathode electrolytic tank and coupled to an anode electrolytic tank inlet . . . of the anode electrolytic tank. 
However, Yamaguti teaches the use of a control device comprising a distributing valve 217 controlled by control unit 25 and electric conductivity sensor 117a and ORP sensor 117b in order to regulate the flow rate of fluid fed into the electrolyzer and to control the electrolytic degree of the fluid. Yamaguti col. 8 ll. 23-64, fig. 3.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Yamaguti’s control device in order to control flow rate fed into the electrolyzer and/or the electrolytic degree.
II. Outlets - Achiwa
Natsume does not explicitly teach the electrolysis ion water generator of claim 1, further comprising a flow control device coupled to . . . a cathode electrolytic tank outlet of the 
However, Achiwa teaches that flow quantity control valves 23a and 23b are on the discharge conduits and control the discharge flow rate. Achiwa [0020]-[0023], fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Achiwa’s flow quantity control valves in order to control the discharge flow rate.
 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Greenburg, U.S. Patent App. Pub. No. 2004/0134862 A1.
Claim 3. Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank comprises a pH meter module for measuring a pH value of the electrolysis ion water.  
Natsume does reference the acidity, alkalinity, and pH of the fluid. Natsume [0003]-[0004].
Greenberg teaches that a pH probe at the exit port of the cathode chamber may control the pH by the use of “a controlling device that throttles the DC power to the cell.” Greenberg [0023]. 
.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Aldridge et al., U.S. Patent App. Pub. No. 2009/0242419 A1 [hereinafter Aldridge] and alternatively Yamaguti.
Claim 4. Natsume does not explicitly teach the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank comprises a concentration measurement module for measuring a concentration of the aqueous electrolyte solution.  
Aldridge teaches that the use of a temperature/conductivity sensor 12 in the anode tank 13 may be used to monitor the electrolyte concentration. Aldridge [0048], figs. 1-2. A person having ordinary skill in the art would then understand that the concentration would be determined from the temperature and conductivity. A person having ordinary skill in the art would also then recognize that measuring the concentration of electrolyte in the anode tank may be a suitable location to monitor.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the conductivity and concentration.


It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Natsume’s apparatus with Yamaguti’s chloric system to promote electrolysis and then use Aldridge’s conductivity sensor in the anode chamber to yield the predictable result of being able to monitor the chloride conductivity and concentration.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Matsuyama et al., WO Int’l Pub. 2014/050865 A1. Matsuyama et al., U.S. Patent App. Pub. No. 2015/0259223 A1 [hereinafter Matsuyama] was used as a translation for Matsuyama et al., WO Int’l Pub. 2014/050865 A1. 
Claim 5. Natsume does not explicitly teach the electrolysis nano ion water generator of claim 1, wherein the DC power supply module comprises a current detection unit for measuring a current value supplied by the DC power supply module.
However, Matsuyama teach that an ammeter/current sensor may be used to read current for current control. Matsuyama [0177]-[0179], fig. 9.
.

Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Natsume in view of either Rabaey or Lim, Kim, alternatively Shiramizu, and alternatively Satoh as applied to claim 1 above, and further in view of Piskunov et al., SU 1769824 A1. A machine translation and English abstract were used for Piskunov et al. [hereinafter Piskunov].
Claims 6-9. Natsume is silent on (claim 6) the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank inlet and the cathode electrolytic tank outlet are located at an outer side of the cathode electrolytic tank, and the ion membrane is located at an inner side of the cathode electrolytic tank that is opposite to the outer side, (claim 7) the electrolysis ion water generator of claim 1, wherein the cathode electrolytic tank inlet and the cathode electrolytic tank outlet are located adjacent to the two edges of the electrolysis ion water generator on which the two slide rails are disposed, (claim 8) the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank inlet and the anode electrolytic tank outlet are located at an outer side of the anode electrolytic tank, and the ion membrane is located at an inner side of the anode electrolytic tank that is opposite to the outer side, and (claim 9) the electrolysis ion water generator of claim 1, wherein the anode electrolytic tank inlet and the anode electrolytic tank outlet are located adjacent to the two edges of the electrolysis ion water generator on which the two slide rails are disposed.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s ports’ positions to be Pishkunov’s configuration comprising placing ports opposite of the membrane and adjacent to the inner wall edges to yield the predictable result of having suitable positions for ports to feed and exit fluid. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794